DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Examiner finds no antecedent basis problems in the current claim language.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
See the rejection under 35 USC 102 and 35 USC 103 for rebuttal of the Applicant’s arguments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (U.S. Pat. Pub. No. 2017/0310413).

1.1	Regarding claim 1, Cai discloses a system comprising:
a plurality of disaggregated network elements coupled by a network and not coupled to one another by a common backplane of a chassis (Fig. 2; Abstract “a disaggregated optical transport network (OTN) switching system …”; paragraph 42 “disaggregated OTN switching system 200 is an Ethernet fabric 206 … Ethernet fabric 206 may be implemented as a hierarchical spine-leaf architecture, which has become commonplace in many data center rack domains …”; paragraphs 39 and 40); and
a control element coupled to the plurality of disaggregated network elements (Figs. 3, 4; paragraph 33 “The management plane includes ultimate control over all transport plane and control plane entities (e.g., network elements) …”) and programmed to configure to program the plurality of disaggregated network elements to function as a logical router (Abstract “virtual switch fabric …”; paragraph 54 “Network devices 420 may represents routers, switches, or network elements …”; paragraphs 16, 64).1.2	Per claim 2, Cai teaches the system of claim 1, wherein the control element is a computer system external to the plurality of disaggregated network elements (Fig. 2; Figs. 3, 4; paragraph 33 “The management plane includes ultimate control over all transport plane and control plane entities (e.g., network elements) …”; paragraph 40 “the Ethernet fabric employed may be external network infrastructure, such as data center switching systems, that can be expanded to a desired capacity …”; paragraphs 52, 41)1.3	Per claim 5, Cai teaches the system of claim 1, wherein the plurality of disaggregated network elements include a plurality of leaf elements including front panel ports defining ingress and egress ports of the logical router (Fig. 2; Abstract; paragraph 42 “disaggregated OTN switching system 200 is an Ethernet fabric 206 … Ethernet fabric 206 may be implemented as a hierarchical spine-leaf architecture, which has become commonplace in many data center rack domains …”; paragraph 37 “ODU remains in the optical domain outside of an OTN switch from network ingress to network egress …”).1.4	Regarding claim 6, Cai discloses the system of claim 5, wherein the plurality of disaggregated network elements further include a plurality of spine elements coupled to back panel ports of the plurality of leaf elements (Abstract; Fig. 2; paragraph 42 “disaggregated OTN switching system 200 is an Ethernet fabric 206 … Ethernet fabric 206 may be implemented as a hierarchical spine-leaf architecture, which has become commonplace in many data center rack domains …”; paragraph 37).

1.5	Per claims 7, 8, 11, and 12, the rejection of claims 1, 2, 5, and 6 under 35 USC 102 applies.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (U.S. Pat. Pub. No. 2017/0310413) in view of Li (U.S. Pat. Pub. No. 2003/0061376).
2.1	Regarding claim 3, Cai does not explicitly disclose the system of claim 1, wherein the plurality of disaggregated network elements and the network implement a self-routing network fabric.
Li discloses the system of claim 1, wherein the plurality of disaggregated network elements and the network implement a self-routing network fabric (“self-routing packet-switched optical network with arbitrary topology …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the self-routing network of Li in Cai because the disaggregated network in the Cai reference leads one to utilize the self-routing network feature of Li in order to efficiently control and efficiently route data in the Cai network.
2.2	Regarding claim 4, Cai does not explicitly disclose the system of claim 3, wherein the self-routing network fabric implements routing protocols.
Li discloses the system of claim 3, wherein the self-routing network fabric implements routing protocols (paragraph 7 “a protocol to route a packet …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the routing protocol in the self-routing network of Li in Cai because the disaggregated network in the Cai reference leads one to utilize the self-routing network feature (and associated routing protocols) of Li in order to efficiently control and efficiently route data in the Cai network.

2.3	Regarding claims 9 and 10, the rejection of claims 3 and 4 under 35 USC 103 (paragraphs 2.1 and 2.2 above) applies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/